Title: I. Tench Coxe to Thomas Jefferson, 16 April 1791
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Saturday Evening April 16th. 1791.

The vacancy produced in the Treasury department by the death of the Comptroller has occasioned me to take the liberty of making this communication to you. It will not appear unnatural, that a person in my situation should be led, by the relation the offices of the Treasury bear to each other, to entertain a wish for the appointment, and I should, at as early a moment as decorum permitted, have done myself the honor to make that desire known to you. But Mr. Hamilton having led me this afternoon into a free conversation on the subject I find it proper to be more early in this communication than it was my intention to have been. There appear to be circumstances, which originated at the time of Mr. Wolcotts appointment to his present office, that operate to restrain the Secretary of the Treasury from moving in favor of any other person, and this information he gave me unasked. He entertains an opinion, also, that the relation between the offices of the Comptroller and Auditor creates a kind of pretension in the latter to succeed the former. He however added in a very kind and flattering way his opinion, that he should see as many public advantages resulting from the appointment of myself as any other person, and that he would by no means advise my declining to apply to the President.

The Station you fill in the Government together with the impressions I feel concerning your character have long since determined me never to present myself as a candidate for the favor of the President without making my Intention known to you. I do not desire to obtain any appointment, if good reasons against it can be adduced to the President by the best and wisest members of the Administration.
You will indulge me, Sir, in passing by everything, that has relation to my Ability to execute the office either in regard to the modifications, which it may be requisite to give to the public accounts, or the preparatory political investigations, which I have always thought should regularly engage the Comptroller of the Treasury.
It is my wish, Sir, that you will do me the honor to transmit the enclosed letter to the President of the United States; but if on a conference between yourself and the honorable Mr. Madison, in whose Judgment I have an entire confidence, that it will be for any reason best to omit the Application I have a sincere wish that it may be suppressed. I feel exceedingly averse to any addition on my account to the unpleasing circumstances, which must too often be obtruded on the President’s mind in the delicate and important duty of appointments to office.
It will relieve me from a great part of the pain I feel in making this application to you, if you will be pleased to reserve from me any communication of the disposition you make of the letter, which I have ventured to enclose, whether you may deem it best to transmit it with your opinion on the subject; or may think it most fit on the whole to commit it to the fire.—With the highest respect, I have the honor to be Sir your most obedient & humble Servant,

Tench Coxe


It is my intention to confine my views to yourself, and Mr. Hamilton, leaving it to your own ideas of propriety to converse with Mr. Madison. If a perfectly convenient opportunity presents it would be very much my wish.

